Hoar, J.
The court are of opinion that the appeal of the administrator de bonis non must be sustained, for both the reasons stated, and that the allowance of both classes of payments to the administratrix in her account was erroneous.
1. An administrator of an estate that is insolvent is answerable for the whole estate in his hands, to be applied in a general distribution among the creditors. If he pays one in preference *59to others, it is a payment in his own wrong, and such payment cannot discharge him from a liability to account for the money which he has thus, expended in violation of his official duty. The only exceptions to the rule are the cases of privileged debts, which the debts paid by the administratrix in this case are not shown to have been; and of payments made after a year from the date of the administration, without notice of other debts to an amount which would render the estate insolvent.
2. The administratrix had no' right to apply the personal estate to repairs and improvements of the real estate. The only ground relied on in the argument of the appellee, to support her claim to allowance of the sums thus expended, namely, that the creditors have virtually received the benefit of them by an increased price in the sale of the real estate, does not seem to be established; and indeed we can hardly see how it i« capable of proof. There is the less hardship in holding the administratrix responsible, that she and the heirs have received from the real estate a larger sum than has been expended upon it. Decree of judge of probate reversed, and case remitted.